                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:20-mj-222________

                v.                                   ORDER TO SEAL

TRAVIS AUSTIN HESSEL,                                UNDER SEAL

                Defendant.


       Based on the Motion of the government, the Court finds that an ongoing criminal

investigation may be seriously jeopardized by public disclosure at this time of the complaint,

affidavit and arrest warrant in the above captioned matter.

       IT IS THEREFORE ORDERED that the complaint, affidavit and arrest warrant, this order,

the underlying Motion to Seal, and any further pleadings filed in this matter are SEALED until

further order of the Court.

///

///

///

///

Order to Seal                                                                            Page 1
                                                                                 Revised April 2018
       IT IS FURTHER ORDERED that the government is authorized to provide copies of the

complaint, affidavit and arrest warrant, this motion, the resulting order, and any further pleadings

to attorneys for any defendants in this case as part of their discovery obligations.

               30 2020
Dated: August ___,


                                                      __________________________________
                                                      HON. YOULEE YIM YOU
                                                      United States Magistrate Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


/s/ Thomas S. Ratcliffe
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney




Order to Seal Complaint                                                                     Page 2
